UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4484


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERALD DEWAYNE CLEMONS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-cr-00014-D-1)


Submitted:   June 25, 2010                 Decided:   July 20, 2010


Before KING, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Felice McConnell
Corpening, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald       Dewayne       Clemons     pled     guilty      to      unlawful

possession of firearms and ammunition by a convicted felon, and

was sentenced to a term of ten years imprisonment, the statutory

maximum    and     the   only    possible      guideline        sentence. *      Clemons

contends that his sentence is procedurally unreasonable because

the district court failed to explain why it did not grant him a

downward     variance        for      having     pled      guilty      and      accepted

responsibility.          He contends that the sentence is substantively

unreasonable       because      the    court     rejected       his   request    for     a

variance on that ground.            We affirm.

            We     review    a     sentence      for    reasonableness        under     an

abuse-of-discretion standard.              Gall v. United States, 552 U.S.

38,   51    (2007).         This      requires     consideration        of    both     the

procedural and substantive reasonableness of a sentence.                               Id.

The   appeals      court     must     assess     whether        the   district       court

properly    calculated       the      guidelines       range,    considered      the    18

U.S.C.     § 3553(a)        (2006)      factors,        analyzed      any     arguments

presented     by     the    parties,      and     sufficiently        explained        the

selected sentence.          Id. at 49-50; see United States v. Lynn, 592


      *
        The recommended advisory guideline range was 120-150
months, but because the statutory maximum sentence was ten
years, the guideline range was limited to 120 months. See U.S.
Sentencing Guidelines Manual § 5G1.1(c)(1) (2008).



                                           2
F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized explanation

must accompany every sentence.”); United States v. Carter, 564

F.3d 325, 330 (4th Cir. 2009).               An extensive explanation is not

required as long as the appellate court is satisfied “‘that [the

district court] has considered the parties’ arguments and has a

reasoned   basis     for    exercising   [its]       own   legal   decisionmaking

authority.’”        United States v. Engle, 592 F.3d 495, 500 (4th

Cir. 2010) (quoting Rita v. United States, 551 U.S. 338, 356

(2007)), petition for cert. filed, June 10, 2010.                        Finally, we

review     the    substantive        reasonableness         of     the     sentence,

“examin[ing] the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that

the   sentence    it    chose    satisfied     the    standards     set     forth    in

§ 3553(a).”      United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

            Here,      counsel   urged   the     court     to    sentence    Clemons

below the advisory guidelines range, but without addressing with

any   specificity          why   a   guilty      plea      and     acceptance        of

responsibility constituted adequate grounds for a variance.                         The

court declined to vary, stating at the beginning of its findings

that it had considered Clemons’ argument.                   The court discussed

the nature and circumstances of the offense, noting that Clemons

had entered a guilty plea to unlawful possession of a firearm,

but that the firearm offense was connected to his drug dealing.

                                         3
Clemons had not acknowledged that fact, and counsel had argued

that the two crimes were only loosely connected.                                The court

discussed Clemons’ history of both mental health problems and

prior felonies.           The court took issue with Clemons’ statement

that he had been “kidnapped” when he was arrested.                              The court

stated that Clemons’ offense was serious and required a sentence

that promoted respect for the law and provided just punishment,

deterrence, and protection for the public.

                 This   record      belies      Clemons’        contention      that     the

district court committed significant procedural error by failing

to    address      specifically        counsel’s        brief    mention   of    Clemons’

guilty plea and acceptance of responsibility during his argument

for    a    variance.         The   court      did      note   Clemons’    guilty      plea.

Although         the    court    did     not       specifically     mention      Clemons’

acceptance of responsibility, the court impliedly addressed its

minimal nature by admonishing Clemons that he had been arrested

for committing a serious offense, rather than being kidnapped,

that       the   guns    were    connected         to   drug    dealing,   rather       than

possessed solely for protection, as Clemons alleged, and that

Clemons should not again seek to justify possessing firearms

when he completed his prison term.

                 With   respect     to   the       substantive     reasonableness        of

Clemons’ sentence, we “may presume that a sentence within the

properly         calculated     Guideline      range      is    reasonable.”        United

                                               4
States v. Raby, 575 F.3d 376, 381 (4th Cir. 2009).                         Because the

120-month sentence was the only possible sentence within the

guideline range and was also the statutory maximum of ten years

imprisonment,      we    conclude   that          the    sentence     imposed     by   the

district court is reasonable.                Moreover, on appeal, Clemons              has

not     presented        evidence       to        rebut        the    presumption       of

reasonableness.         See Rita, 551 U.S. at 347-56.

              We   therefore     affirm          the    sentence      imposed    by    the

district    court.        We   dispense      with       oral   argument    because     the

facts   and    legal     contentions      are      adequately        presented    in   the

materials     before     the    court    and       argument      would    not    aid   the

decisional process.

                                                                                 AFFIRMED




                                             5